department of the treasury internal_revenue_service washington d c number release date cc pa apjp b3 scaf-111786-02 uilc date internal_revenue_service national_office service_center advice memorandum for ronald d pinsky cc sb was associate area_counsel small_business self-employed from subject peter k reilly special counsel tax practice procedure administrative provisions judicial procedure cc pa apjp br3 earned_income_tax_credit eitc returns from the american possessions such as puerto rico american samoa this service_center advice responds to your memorandum dated date seeking our views concerning the processing of returns claiming earned_income_tax_credit eitc where there are indications that the taxpayer lived in a united_states possession in accordance with sec_6110 this service_center advice should not be cited as precedent issue how should the internal_revenue_service service process returns claiming eitc where the returns and or forms w-2 indicate that the taxpayer lived in a united_states possession for the tax_year at issue conclusion the service should issue a statutory_notice_of_deficiency to disallow the eitc facts the returns at issue generally report earned_income show no tax_liability contain forms w-2 and entity addresses which indicate employment and residence in one of the united_states_possessions yet contain schedules eitc indicating that the taxpayer lived with qualifying eitc dependent s for months in the united_states law and analysis in order to be eligible for the eitc the taxpayer must have lived with a qualifying dependent in the united_states for more than one-half of the tax_year or all of the tax_year if the qualifying dependent is a foster_child sec_32 sec_32 pursuant to sec_7701 united_states includes only the states and the district of columbia as a general_rule individuals who lived in one of the possessions for more than one-half of the tax_year should be ineligible for the eitc the instructions for schedule eitc as well as line sec_61a and sec_61b of form_1040 nor line sec_39a and sec_39b of form 1040a do not provide a definition of united_states for purposes of the eitc residency test only publication provides the definition of sec_7701 this makes it difficult for a taxpayer to determine when it would be appropriate to claim eitc as we understand it there are at least three instances where a taxpayer living in the possessions could be eligible for the eitc first members of the armed_forces stationed in the possessions could qualify under sec_32 if they meet the other eitc requirements second individuals who lived more than six months in one of the fifty states or the district of columbia but moved to one of the possessions prior to the end of the year could be eligible for the eitc if they meet the remaining eitc requirements finally it is possible that a resident of one of the possessions could have been employed by a possession-based employer in one of the fifty states which does not impose state_income_tax for more than six months such as on a limited duration contract in this situation the individual could possibly meet the residency test for eitc yet show no state tax withholding nor be a member of the armed_forces the office requesting this advice offered two recommendations for processing the returns from residents who live in the possessions and who claim eitc the first option was to send the return back to the filer without processing it with a form_9143 request for missing information or papers to complete return international returns informing the filer that he she should file with the government of residency the second option was to process the returns and use the math error procedures to deny the eitc neither method is appropriate under the circumstances given you have advised that a determination of entitlement to eitc cannot be ascertained from the face of the return or the attached form_w-2 for these types of cases thus the taxpayer may be correctly filing the return with the united_states without more information we would think the return should be respected as filed see sec_6201 as for math error procedures there is simply no provision under sec_6213 which covers this situation and allows the use of math error procedures instead the service needs to issue notices of deficiency in these instances furthermore we agree with your suggestion that the service place a freeze on the refund claimed and issue a letter to the taxpayer requesting additional information to prove eitc eligibility if no response is received from the taxpayer a statutory_notice_of_deficiency would be issued and the freeze would remain in place this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as attorney-client_privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
